Title: To George Washington from John Blagg, 11 May 1758
From: Blagg, John
To: Washington, George



Sir
May the 11th 1758

I Have in Listed twenty two men & thare is Eight or teen more that Has Promised if Can Gitt the money to Give them for thay will Nott take orders for aney Part the officers of the New Rigiment Has Made a Pactiss of Giving the full Bounty So that thay are Nott to be Gott with out[.] Pray send me some Money Down for I Have Borrowed upwards of a Hundred Pound in town & Promised to Return it before I Left this[.] Colo. Stephen Has a Return of the Stores which I Sent up by Serjt Edmonson I am Sir with Respect Your Hum. Sert

John Blagg

